PER CURIAM.
We have for consideration a petition of the county judges of the Fourth Judicial Circuit for review of an administrative order entered by the chief judge of that circuit on December 3, 1979. The issue is whether this order creates subject matter divisions within the county court.
We note that the Fourth Judicial Circuit has operated with de facto subject matter divisions since the implementation in 1973 of article V of the Florida Constitution rather than establish by local rule such subject matter divisions in accordance with article V, section 20(c)(10), Florida Constitution. Judicial Administrative Rule 2050(b)(3) and (4) gives the chief judge the authority to assign judges to subject matter or geographic divisions and the responsibility to develop a fair plan in the administrative operation of the courts that is both in the best interest of the public and provides for the full utilization of available facilities and judicial personnel. This rule does not, however, grant the sole authority to the chief judge to establish subject matter divisions. All circuits which operate with subject matter divisions should establish appropriate subject matter divisions by local rules approved by this Court in accordance with article V, section 20(c)(10), Florida Constitution.
To avoid disruption in the judicial administration of the county courts in Duval County, we will allow this order to temporarily remain in effect but direct that the judges of the Fourth Judicial Circuit consider and, if adopted, submit for this Court’s approval prior to March 1, 1980, a local rule establishing such subject matter divisions for both the circuit and county courts as they deem appropriate. Although section 20(c)(10) of article V only requires the establishment of subject matter divisions, i. e., criminal, civil, juvenile, probate, and traffic, it is also permissible to include geographic divisions in such local rule or accomplish such assignment by administrative order to the extent that it is appropriate for a particular circuit.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.